Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claims 15-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kress (US 4,983,658) in view of Stewart (US 8,969,472).
The rejection is adequately set forth in paragraph 5 of Office action mailed on 12/4/2020 and is incorporated here by reference.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kress (US 4,983,658) in view of Stewart (US 8,969,472).
The rejection is adequately set forth in paragraph 6 of Office action mailed on 12/4/2020 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Stewart is related to a sandable repair products and its teachings regarding antistatic additives is not relevant to the thermoplastic polymer composition of Kress.
While the examiner agrees that the end uses of the thermoplastic composition of Kress and the sandable repair product of Stewart are not interchangeable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Kress discloses adding antistatic additives to its thermoplastic composition, and Stewart is relied upon to teach that a known antistatic additive for compositions containing thermoplastic polymers includes secondary alkane sulfonate alkali metals having C10-C18.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  Absent a showing of unexpected or surprising results for the claimed antistatic additive, the 103 rejection will be maintained.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn